DETAILED ACTION
This action is in response to the claim amendments received 10/05/2022. Claims 1, 3-16, 18-20 and 22 are pending with claims 1, 9, 19 and 22 currently amended and claims 2, 17 and 21 cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 depends on claim 2, which has already been cancelled.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, 18-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9744450, claims 1-18 of U.S. Patent No. 9751010, and claims 1-16 of U.S. Patent No. 10478721 in view of Kasten [US20140274390]. Although the claims at issue are not identical, they are not patentably distinct from each other excepted for the newly amended feature “generating, an optimal lineup of players comprising a subset of the plurality of objects, by solving constraints optimization problems for one or more competitions occurring after the first date, such that a first optimal lineup is generated for a first competition occurring at a first time and a second optimal lineup is generated for a second competition occurring at a second time”. Nevertheless, Kasten teaches in a like invention, generating, an optimal lineup of players comprising a subset of the plurality of objects, by solving constraints optimization problems for one or more competitions occurring after the first date, such that a first optimal lineup is generated for a first competition occurring at a first time and a second optimal lineup is generated for a second competition occurring at a second time ([0163], “Additionally or alternatively, the draft module 720 can automatically, or via user input, recalculate the optimized set of players based on the reset list of selectable players. Accordingly, for each selected date, the graphic user interface can be regenerated to present a set of selectable tiles based on the list of available players participating in the sporting events on the given date”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 1-20 of U.S. Patent No. 9744450, claims 1-18 of U.S. Patent No. 9751010, and claims 1-16 of U.S. Patent No. 10478721, to have the update of the optimal lineup at different times for different competitions, as taught by Kasten, in order to make the optimal lineup adjusted to the changing situation and always help the players to have an optimal lineup to increase the winning probability even with the changing situation. 
Response to Arguments
A terminal disclaimer is allegedly being filed as shown in the remarks filed 10/05/2022 (p. 10). Nevertheless, the terminal disclaimer is not shown up in the documents. In addition, the examiner has difficulty to get on hold of a power of attorney. Thus, this office action is being generated for this communication. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715